Citation Nr: 1707449	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  13-19 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Evaluation to a disability rating in excess of 10 percent for right shoulder, stable joint, glenoid labral tear with mild impingement, status post surgery and residual scars x3 ("right shoulder disability").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 2006 to January 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, TX.

In August 2016, the Veteran testified at a Board videoconference before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran is right-hand dominant; therefore, his right shoulder is his major extremity.

2.  Throughout the pendency of this appeal, the Veteran's service-connected right shoulder disability has been manifested by subjective complaints of pain and objective evidence of pain that results in limitation of motion of the right arm to midway between the Veteran's side to shoulder level.


CONCLUSION OF LAW

The criteria for an increased rating of 30 percent, but not higher, for the right shoulder disability have been met.  38 U.S.C.A. § 1155; 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.17, 4.27, 4.71a, Codes 5024, 5201 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to 
notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Here, compliant VCAA notice was sent to the Veteran in August 2012. 

Concerning the duty to assist, the Veteran's service treatment records (STRs) and service personnel records are on file, as are post-service VA treatment records and lay statements.  Additionally, the Veteran was afforded a hearing before the Board on August 2016.  There, the Veteran attended and testified in support of his claim. 

VA's duty to assist also includes affording a veteran a VA examination when warranted.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Veteran underwent VA examinations in November 2012 and November 2015.  The examiners detailed the Veteran's assertions, conducted all appropriate testing and reported the results.  Id. at 311.  Therefore, the Board finds that the duty to assist has been satisfied.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Analysis

The Veteran is seeking an increased rating for his service-connected right shoulder disability.  Following review of the record, the Board finds that a scheduler rating of 30 percent is warranted for the Veteran's right shoulder disability, but no more, throughout the course of this appeal.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2016).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In cases where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.

When evaluating musculoskeletal disabilities, the VA may, in addition to applying scheduler criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).
The Veteran's right shoulder has been assigned a 10 percent rating under DC 5201-5024.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2016).  Diagnostic Code 5024 pertains to tenosynovitis, and directs that the disability be rated on the basis of limitation of motion of the affected parts, or as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5024.  Limitation of motion of the shoulder joint is rated under Diagnostic Code 5201.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  Limitation of motion to shoulder level, 90 degrees, in the major extremity warrants a 20 percent rating.  Limitation of motion to midway between side and shoulder level, 45 degrees, warrants a 30 percent rating in the major extremity.  Limitation of motion to 25 degrees between side and shoulder level warrants a 40 percent rating in the major extremity.  Id.

Normal ranges of motion of the shoulder are flexion, forward elevation, from 0 to 180 degrees, abduction from 0 to 180 degrees, and both internal and external rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

The evidence of record shows that the Veteran is right-handed.  Therefore, for rating purposes, his right shoulder is considered his major or dominant extremity.  See 38 C.F.R. § 4.69.

Medical records demonstrate that the Veteran's range of motion in his right shoulder has worsened throughout the appeal.  Shortly after the surgery, in July 2012, VA treatment records assessed the Veteran as having no range of motion deficits and documented only minor pain.  In November 2012, a VA examiner completed a range of motion test for the Veteran's right arm.  The test revealed flexion to 170 degrees and abduction to 170 degrees.  The repetitive range of motion test revealed flexion to 170 degrees and abduction to 170 degrees.  In June 2013, the Veteran presented for VA treatment.  Associated treatment records reveal flexion to 180 degrees and abduction to 160.  In March 2014, the Veteran completed another range of motion test.  There, the VA treatment records indicate flexion to 160 degrees.  According to the clinician, the Veteran "has not had relief of pain and [the pain] actually continues to get worse."  A VA clinician performed another range of motion test in May 2015.  The test results revealed flexion to 180 degrees and abduction to 180 degrees. 

The most current examination reports document a change in his range of motion. In November 2015, the VA examiner conducted a range of motion test.  The report reveals flexion to 120 degrees and abduction to 110 degrees.  The VA examiner commented on the Veteran's right shoulder injury as, "tender to palpation of subacromium on right side with wincing, grimacing and minimal pulling away." The VA examiner described the Veteran's pain as "moderate."  The examination did not occur during a flare-up.  Accordingly, the VA examination provides evidence that the Veteran's range of motion has become more limited, but the examination provides little probative value in determining the Veteran's range of motion when he experiences flare-ups. 

In reaching the conclusion that a 30 percent rating for the right shoulder is warranted, the Board acknowledges that the objective medical evidence of record has not found the Veteran to have right shoulder range of motion limited to midway between the shoulder and his side (45 degrees), as would be warranted under Diagnostic Code 5201.  However, as a lay person, the Veteran is considered to be competent on all things of which he has personal knowledge derived from his own senses, including pain and limitation of motion.   See Layno v. Brown, 6 Vet. App. 465, 470 (1994); see 38 C.F.R. § 3.159(a) (2); see also Charles v. Principi, 16 Vet.App. 370, 374 (2002) (stating that a layperson is competent to offer testimony regarding symptoms capable of observation).

The Board finds the Veteran's reports of flare-ups particularly probative.  As documented in the November 2015 VA examination report, the Veteran experiences acute flare-ups about once a week.  Importantly, a flare-up, according to the Veteran, lasts between four to five days.  At the August 2016 videoconference hearing, the Veteran testified consistent with the November 2015 VA examination report.  The Veteran stated that his flare-ups occur twice a month, but can last between four to five days, sometimes up to twelve days.  Board Hearing Tr. at 7-8.  He further explained that on a "good day" he can raise his arm "probably right below the shoulder level."  Id. at 8.  But, when his shoulder is "hurting really bad," he can raise his arm, "at best, midway between the shoulder level and [his] leg."  Id. at 8.  The Board views his reports of flare-ups credible as it is both internally consistent and in line with statements made to VA clinicians in March 2014 and November 2015.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

The Board concludes that an approximate balance of the evidence reflects that factors such as pain, weakness, and fatigability, and persistent flare-ups cause the Veteran to experience symptoms that more nearly approximate a higher 30 percent rating for his right shoulder disability throughout the appeal period. 

A higher rating in excess of 30 percent is not warranted.  Limitation of motion to 25 degrees between side and shoulder level warrants a 40 percent rating in the major extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  The record does not include any medical reports, including VA treatment records and VA examinations, documenting the Veteran's range of motion as being limited to 25 degrees.  Further, in August 2016 the Veteran testified to the effect that his range of motion is limited at most to the midway point between his side and his shoulder:  "On a good day, it's probably right below the shoulder level and then any other day where it's hurting really bad it's at best, midway between the shoulder level and my leg."  Transcript Hearing at 8.  

In addition, there is no evidence to warrant a separate or higher rating based on neurological symptoms.  See 38 C.F.R. § 4.71a (Diagnostic Code 5003: arthritis); see 38 C.F.R. § 4.124a (2016) (neurological symptoms).  
Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2016).

The Board notes that there are other diagnostic codes relating to shoulder disorders, such as ankylosis of the shoulder, impairment of the humerus, and impairment of the clavicle or scapula.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203 (2016).  However, the Veteran's right shoulder disability is not manifested by ankylosis or impairment of the humerus, clavicle, or scapula, and therefore these diagnostic codes are inapplicable. 
To the extent that the Veteran's complaints of sleeplessness and abdominal pain may be representative of a disability that has developed as a result of, or has been aggravated by, his service-connected right shoulder disability, the Veteran is advised that his statements do not meet the standards of a complete claim under 38 C.F.R. § 3.150(a) (2016).  In this regard, the Board encourages the Veteran to file such a claim if he is interested in pursuing entitlement to service-connected benefits for his sleeplessness or abdominal pain.  See 38 C.F.R. § 3.155 (2016).


ORDER

A 30 percent rating, but no higher, for right shoulder, stable joint, glenoid labral tear with mild impingement, status post-surgery and residual scars x3 is granted.  




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


